DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 10 August 2020 are deemed acceptable by the Examiner.

Discussion of Cited Prior Art
Tokarz et al (US Patent No. 5,747,171 A) teaches the use of solutions of water glass to protect porous building materials from corrosion.  The reference fails to teach all of the claimed components.
Al-Rashed (US Patent No. 7,429,295 A) teaches aqueous chemical mixtures used to mitigate water associated problems in concrete pavements.  The reference fails to teach all of the claimed components.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Jeff Tinker (Reg. #58,807) on 04 August 2021.
The application has been amended as follows: 
In claim 3, line 2, the term “solution” has been deleted and replaced with the following term: -- mixture --.
In claim 3, line 3, the term “the” has been deleted and replaced with the following term: -- an --.
In claim 18, line 2, the term “solution” has been deleted and replaced with the following term: -- mixture --.
In claim 19, line 2, the term “hydrophobic” has been deleted and replaced with the following term: -- hydrophilic --.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The prior art of record, which is the most pertinent art found, fails to teach or fairly suggest all of the cumulative limitations recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367.  The examiner can normally be reached on Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/Primary Examiner, Art Unit 1731

ajg
August 4, 2021